Prior to its being informed of the death of the relator the court had made, but had not published, the following determination: Determination of the chief of police of Nassau county annulled, certiorari proceeding sustained and the matter remitted to the chief of police for a rehearing, without costs, the relator to stipulate, within ten days from the entry of the order herein, to waive the right to back salary from the time of his dismissal up to time of restoration, if he be restored. In view of the fact that the charges upon which the relator was tried were the subject-matter of an investigation by the grand jury, the request of the relator for an adjournment of the trial of the charges should have been granted. The failure to grant the adjournment was prejudicial to the relator, who did not testify in answer to the charges. The proceeding has abated. Present — Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ.